Citation Nr: 1815430	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  15-36 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability

2.  Entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

4.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of that hearing is of record.  

The reopened claims of entitlement to service connection for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 1982 (left knee) and August 2005 (right knee) rating decisions, the RO denied claims for entitlement to service connection for left and right knee disabilities; the decisions were not appealed and evidence was not received within a year of either decision.

2.  Evidence received since the September 1982 and August 2005 rating decisions is new, relates to unestablished facts necessary to substantiate the claims for entitlement to service connection for left and right knee disabilities, and raises a reasonable possibility of substantiating the claims of service connection for left and right knee disabilities.


CONCLUSIONS OF LAW

1.  The September 1982 and August 2005 rating decisions that denied service connection for left and right knee disabilities are final.  38 U.S.C. § 7104(b) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  The evidence added to the record since the September 1982 and August 2005 rating decisions is new and material; the claims for entitlement to service connection for left and right knee disabilities are reopened.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

Legal Criteria

A September 1982 rating decision initially denied entitlement to service connection for a left knee disability, described as a meniscal tear.  The Veteran did not appeal that decision nor submit additional evidence within a year of the decision.  Thus, that decision is final.  38 C.F.R. §§ 20.302, 20.1103. An August 2005 rating decision denied entitlement to service connection for a right knee disability.  The Veteran did not appeal that decision and additional evidence was not received within a year of the decision.  Thus, that decision is also final. 38 C.F.R. §§ 20.302, 20.1103. In July 2011, the Veteran submitted a claim to reopen the claim for entitlement to service connection for disabilities of both knees.  Only the claim for the left knee was reopened, and both issues were denied in a November 2011 rating decision.  The Veteran's appeal of this decision forms the basis of the present appeal.

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2017).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is received or submitted by or on behalf of a Veteran.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The original claim for service connection for a left knee disability was based on a diagnosis of a meniscal tear.  An October 2011 VA examination record indicates a diagnosis of bilateral degenerative disease.  Thus, the Veteran has a current disability that was not originally considered on the merits in the September 1982 rating decision with regard to whether it is etiologically related to service.  Further, the Veteran did not have a diagnosis of bilateral degenerative disease of the knee joints at the time of the August 2005 rating decision which originally denied service connection for a right knee disability, which is also claimed as secondary to the left knee disability.  The Board finds that the October 2011 diagnosis is new.  This new evidence relates to unestablished facts, current disabilities of the left and right knees that may be related to service, necessary to substantiate each claim.  See 38 C.F.R. § 3.156.  Therefore, the evidence is new and material.  Accordingly, the claims of entitlement to service connection for left and right knee disabilities are reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  The reopened claims are addressed in the Remand below.


ORDER

New and material evidence having been received; the claim for entitlement to service connection for a left knee disability is reopened.

New and material evidence having been received; the claim for entitlement to service connection for a right knee disability is reopened.


REMAND

The reopened claims of entitlement to service connection for left and right knee disabilities must be remanded for further development before decisions may be made on the merits.

The Board notes that VA is required to provide an examination or obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As noted above, the Veteran has a current diagnosis of bilateral degenerative disease of the knee.  The Veteran has contended that his left knee was injured during a ball game in service.  The Veteran is considered credible in that regard.  The Veteran also contends that his right knee disability is due to favoring his right knee since his left knee was injured.  The record does not show that the VA has obtained an opinion as to whether the Veteran's left knee disability is due to an in-service injury, or whether his current right knee disability is caused or aggravated by the claimed left knee disability.  As such, a VA examination and opinion are required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his left and right knee disabilities.  The record must be made available to the examiner and the examiner must note that it was reviewed.  The examiner must address:

a) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's left knee disability and/or right knee disability was/were incurred in, caused by, or otherwise etiologically related to service.  A complete rationale must be provided for each opinion given.

b) Following completion of the above, if the examiner has  opined that a right knee disability is not at least as likely as not etiologically related to service, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right knee disability is proximately due to, caused by, or chronically aggravated (worsened beyond the natural progression) by, any left knee disability.  A complete rationale must be provided for the opinion given.

2.  After completion of the above, readjudicate the reopened claims on appeal.  If any benefit sought remains denied, then issue a supplemental statement of the case, and afford the appropriate period to respond, before returning the matter(s) to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


